Citation Nr: 0211318	
Decision Date: 09/04/02    Archive Date: 09/09/02	

DOCKET NO.  99-11 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

In a February 1999 statement the veteran indicated a belief 
that he was entitled to service connection for hypertension 
secondary to an anxiety disorder.  The issue of entitlement 
to service connection for hypertension, including on a 
secondary basis, is deferred at this time.  


FINDINGS OF FACT

1.  A September 1997 RO decision denied service connection 
for a psychiatric disorder, the veteran did not appeal that 
decision.  

2.  Evidence received since the September 1977 RO decision is 
new and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection for a psychiatric disorder. 


CONCLUSION OF LAW

A September 1977 RO decision denying service connection for a 
psychiatric disorder is final; new and material evidence has 
been received and the claim of entitlement to service 
connection for a psychiatric disorder is reopened.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5108, 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's duty to notify and assist claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2001).  The 
changes to 38 C.F.R. § 3.156(a) (defining new and material 
evidence), the second sentence of 38 C.F.R. § 3.159(c) 
(application of the duty to assist in reopening a claim), and 
38 C.F.R. § 3.159(c) (IV)(iii) (medical examination or 
opinion only after new and material evidence is presented) 
are effective prospectively for claims filed on or after 
August 29, 2001.  The veteran's claim to reopen was filed 
prior to August 29, 2001.  

A September 1977 RO decision denied service connection for a 
psychiatric disorder.  The veteran was notified of that 
decision and his appellate rights, but did not file a notice 
of disagreement and that decision became final.  He is now 
seeking to reopen his claim for service connection for a 
psychiatric disorder.  His representative has argued that VA 
did not fulfill its duty to assist prior to the September 
1977 RO decision and that decision is therefore not final.  
However, prior to the September 1977 RO decision the RO had 
requested and received treatment records from the VA facility 
in Reno, Nevada, and had requested and received treatment 
records from the Livermore, California, VA facility.  The RO 
had submitted a second request to the VA facility in Reno and 
had received communication that there were no further 
treatment records on file for the period from 1971 to 1974.  

In light of the RO's request and receipt of VA treatment 
records from both of the facilities the veteran indicated 
that he had received treatment from, as well as the 
subsequent negative response regarding further treatment at 
the Reno VA facility, the Board concludes that the RO met its 
duty to assist prior to the September 1977 RO decision.  With 
respect to the claim, the Board finds, as discussed below, 
that the veteran has submitted new and material evidence.  

The veteran initially requested a personal hearing, but 
subsequently withdrew his request.  The veteran and an 
earlier representative have been provided with a statement of 
the case and supplemental statement of the case as well as 
notification letters informing them of governing legal 
criteria, the evidence considered, the evidence necessary to 
support the veteran's claim, and the reasons that the claim 
to reopen was denied.  Therefore, in light of the Board's 
decision herein to reopen the claim, it is concluded that the 
VA has complied with the VCAA and the Board may now proceed, 
without prejudice to the veteran, because there is no 
indication that any further notification or development could 
be undertaken that has not already been accomplished.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

When a veteran served ninety (90) days or more during a 
period of war and a psychosis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2001).

The evidence of record at the time of the September 1977 RO 
decision reflects that the veteran had been seen for anxiety, 
but no firm diagnosis had been offered.  

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.

Under the test established by Elkins v. West, 12 
Vet. App. 209 (1999) (en banc), it must first be determined 
whether the veteran has presented new and material evidence.  
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), it 
was noted that while "not every piece of new evidence is 
'material'; we are concerned, however, that some evidence may 
well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."

Subsequent to the September 1977 RO decision additional 
evidence has been added to the record, including treatment 
records and the report of a February 1998 VA psychiatric 
examination.  The psychiatric examination reflects diagnoses 
including schizo-affective disorder, bipolar type.  A 
November 1974 treatment record, indicates that the veteran 
had a temporary exacerbation of a chronic anxiety response to 
stress.  

With consideration that there is now competent medical 
evidence diagnosing psychiatric disability as well as 
competent medical evidence characterizing an anxiety response 
as chronic, earlier than had previously been indicated, the 
Board concludes that this additional evidence is new because 
it addresses whether or not the veteran currently has a 
psychiatric disability and the time of onset of any currently 
manifested psychiatric disability and may contribute to a 
more complete picture of the circumstances surrounding the 
origin of the veteran's currently manifested psychiatric 
disability.  Therefore, this evidence is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156. 



ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim of entitlement to service connection for 
psychiatric disability is granted.  To this extent only, the 
appeal is granted.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

